ORDER

PER CURIAM.
AND NOW, this 10th day of April, 2000, John Michael Burns having been disbarred from the practice of law in the State of Hawaii by Order of the Supreme Court of the State of Hawaii dated December 17, 1999; the said John Michael Burns having been directed on February 14, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that John Michael Burns is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.